Title: Thomas Jefferson to George Jefferson, 15 April 1811
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello Apr. 15. 11.
          
            I return you the note signed, and filled up with the former sum supposing it not best not to change it till the next renewal, by which time mr Harrison’s note for the tobo will be in hand and due.  Griffin wrote me on the 5th that he had then delivered 24. hhds to mr Harrison, and that 6. more were ready & would be opened in a few days, when mr H. would give his note for the whole payable in 60. days.I am very sensible of your kindness in having gone beyond my draughts, which I by no means intended. these were kept within the limits of the funds I then deemed on hand.  the debt to Morris & Dunnington was contracted for the Bedford plantation & was to be paid from it’s crop. I had therefore engaged to M. & D. that they should recieve it out of the proceeds of the first of the Bedford flour which should get to market. Griffin writes me he should send off 100. barrels on the 9th inst. and had the promise of the rest for a short day afterwards. this therefore as well as what is going from here will shortly replace your advance to M. & D. in whose favor I had delayed drawing till the Bedford flour should be down, because I wish to shew my thankfulness for your friendly dispositions by not making an abusive use of them.ever affectionately yours
          
            Th:
            Jefferson
        